DISMISS; and Opinion Filed November 7, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00644-CR
                                       No. 05-13-00645-CR
                                       No. 05-13-00647-CR

                          JUSTIN BERNARD VEASLEY, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F10-52542-Q, F07-60454-Q, F12-71920-Q

                             MEMORANDUM OPINION
                           Before Justices Moseley, Myers, and Brown
                                    Opinion by Justice Brown
       In cause nos. 05-13-00644-CR and 05-13-00645-CR, Justin Veasley appeals his

convictions, following the adjudication of his guilt, for possession of cocaine in an amount of

four grams or more but less than 200 grams and possession with intent to deliver cocaine in an

amount of four grams or more but less than 200 grams. In each case, in accordance with the

parties’ agreement, the trial court sentenced appellant to ten years’ imprisonment. In cause no.

05-13-00647-CR, appellant pleaded guilty to delivery of cocaine in an amount less than one

gram. In accordance with the parties’ agreement, the trial court sentenced appellant to two

years’ confinement in a state jail.   On the plea agreement forms, appellant waived his right to

appeal these cases. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The
trial court certified that appellant has no right to appeal the cases. See TEX. R. APP. P. 25.2(a),

(d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).

             We dismiss the appeals for want of jurisdiction. 1



                                                                           /Ada Brown/
                                                                           ADA BROWN
                                                                           JUSTICE




Do Not Publish
TEX. R. APP. P. 47

130644F.U05




1
    The dismissal of these appeals does not impact the appeals in appellant’s remaining cases, 05-13-00643-CR and 05-13-00646-CR.



                                                                     –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JUSTIN BERNARD VEASLEY, Appellant                  On Appeal from the 204th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00644-CR        V.                       Trial Court Cause No. F10-52542-Q.
                                                   Opinion delivered by Justice Brown,
THE STATE OF TEXAS, Appellee                       Justices Moseley and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 7th day of November, 2013.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JUSTIN BERNARD VEASLEY, Appellant                  On Appeal from the 204th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00645-CR        V.                       Trial Court Cause No. F07-60454-Q.
                                                   Opinion delivered by Justice Brown,
THE STATE OF TEXAS, Appellee                       Justices Moseley and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 7th day of November, 2013.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




                                             –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JUSTIN BERNARD VEASLEY, Appellant                  On Appeal from the 204th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00647-CR        V.                       Trial Court Cause No. F12-71920-Q.
                                                   Opinion delivered by Justice Brown,
THE STATE OF TEXAS, Appellee                       Justices Moseley and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 7th day of November, 2013.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




                                             –5–